 



Exhibit 10.8
EXECUTIVE EMPLOYMENT AGREEMENT
     This EXECUTIVE EMPLOYMENT AGREEMENT (“Agreement”) is made and entered into
effective November 30, 2001, by and between ALLIED WASTE INDUSTRIES, INC., a
Delaware corporation having its principal office at 15880 North Greenway Hayden
Loop, Suite 100, Scottsdale, Arizona 85260 (“Company”) and JOHN S. QUINN
(“Executive”).
W I T N E S S E T H:
     WHEREAS, the Company and the Executive previously entered into an
employment agreement regarding the employment of Executive as the Company’s
Assistant Controller (“Prior Agreement”); and
     WHEREAS, the Company has promoted Executive to the position of Vice
President, Financial Analysis and Planning, and the Company and the Executive
desire to enter into a new employment agreement (as contained herein), which
shall supersede the Prior Agreement.
     NOW, THEREFORE, for and in consideration of the mutual promises, covenants
and obligations contained herein, and other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, the Company and the
Executive hereby agree as follows:
     1. Certain Definitions. As used in this Agreement, the following terms have
the meanings prescribed below:
          Affiliate is used in this Agreement to define a relationship to a
person or entity and means a person or entity who, directly or indirectly
through one or more intermediaries, controls, is controlled by, or is under
common control with, such person or entity.
          Annual Bonus shall have the meaning assigned thereto in Section 4.2
hereof.
          Base Salary shall have the meaning assigned thereto in Section 4.1
hereof.
          Beneficial Owner shall have the meaning assigned thereto in
Rule 13(d)-3 under the Exchange Act; provided, however, and without limitation,
that any individual, corporation, partnership, group, association or other
person or entity that has the right to acquire any Voting Stock at any time in
the future, whether such right is (a) contingent or absolute or (b) exercisable
presently or at any time in the future, pursuant to any agreement or
understanding or upon the exercise or conversion of rights, options or warrants,
or otherwise, shall be the Beneficial Owner of such Voting Stock.
          Cause shall have the meaning assigned thereto in Section 5.3 hereof.

1



--------------------------------------------------------------------------------



 



          Change in Control of the Company shall be deemed to have occurred if
(a) the Company merges or consolidates, or agrees to merge or to consolidate,
with any other corporation (other than a wholly-owned direct or indirect
subsidiary of the Company) and is not the surviving corporation (or survives as
a subsidiary of another corporation), (b) the Company sells, or agrees to sell,
all or substantially all of its assets to any other person or entity, (c) the
Company is dissolved, (d) any third person or entity (other than a trustee or
committee of any qualified employee benefit plan of the Company) together with
its Affiliates shall become or shall have publicly announced its intention to
become (by tender offer or otherwise), directly or indirectly, the Beneficial
Owner of at least 30% of the Voting Stock of the Company, or (e) the individuals
who constitute the Board of Directors of the Company as of the Effective Date
(“Incumbent Board”) shall cease for any reason to constitute at least a majority
of the Board of Directors; provided, that any person becoming a director whose
election or nomination for election was approved by a majority of the members of
the Incumbent Board shall be considered, for the purposes of this Agreement, a
member of the Incumbent Board.
          Code means the Internal Revenue Code of 1986, as amended, and the
rules and regulations promulgated by the Internal Revenue Service thereunder,
all as in effect from time to time during the Employment Period.
          Common Stock means the Company’s common stock, par value $.01 per
share.
          Company means Allied Waste Industries, Inc., a Delaware corporation,
the principal office of which is located at 15880 North Greenway Hayden Loop,
Suite 100, Scottsdale, Arizona 85260.
          Confidential Information shall have the meaning assigned thereto in
Section 8.2 hereof.
          Date of Termination means the earliest to occur of (a) the date of the
Executive’s death, (b) the date on which the Executive terminates this Agreement
for any reason other than Good Reason, or (c) the date of receipt of the Notice
of Termination, or such later date as may be prescribed in the Notice of
Termination in accordance with Section 5.6 hereof.
          Disability means an illness or other disability which prevents the
Executive from discharging his responsibilities under this Agreement for a
period of 180 consecutive calendar days, or an aggregate of 180 calendar days in
any calendar year, during the Employment Period, all as determined in good faith
by the Board of Directors of the Company (or a committee thereof).
          Effective Date means November 30, 2001.
          Employment Period shall have the meaning assigned thereto in Section 3
hereof.
          Exchange Act means the Securities Exchange Act of 1934, as amended,
and the rules and regulations promulgated by the Securities and Exchange
Commission thereunder, all as in effect from time to time during the Employment
Period.

2



--------------------------------------------------------------------------------



 



          Executive means John S. Quinn.
          Good Reason shall have the meaning assigned thereto in Section 5.5
hereof.
          Notice of Termination shall have the meaning assigned thereto in
Section 5.6 hereof.
          Vacation Time shall have the meaning assigned thereto in Section 4.3
hereof.
          Voting Stock means all outstanding shares of capital stock of the
Company entitled to vote generally in an election of directors; provided,
however, that if the Company has shares of Voting Stock entitled to more or less
than one (1) vote per share, each reference to a proportion of the issued and
outstanding shares of Voting Stock shall be deemed to refer to the proportion of
the aggregate votes entitled to be cast by the issued and outstanding shares of
Voting Stock.
          Without Cause shall have the meaning assigned thereto in Section 5.4
hereof.
     2. General Duties of Company and Executive.
          2.1. The Company agrees to employ the Executive, and the Executive
agrees to accept employment by the Company and to serve the Company as its Vice
President, Financial Analysis and Planning. The authority, duties and
responsibilities of the Executive shall be those assigned by the Board of
Directors (or a committee thereof) and agreed to by the Executive. While
employed hereunder, the Executive shall devote reasonable time and attention
during normal business hours to the affairs of the Company and use his best
efforts to perform faithfully and efficiently his duties and responsibilities.
The Executive may (a) serve on corporate, civic or charitable boards or
committees, (b) deliver lectures, fulfill speaking engagements or teach at
educational institutions, and (c) manage personal investments, so long as such
activities do not significantly interfere with the performance of the
Executive’s duties and responsibilities.
          2.2. The Executive agrees and acknowledges that he owes a fiduciary
duty of loyalty, fidelity and allegiance to act at all times in the best
interests of the Company and to do no act and to make no statement, oral or
written, which would injure Company’s business, its interests or its reputation.
          2.3. The Executive agrees to comply at all times during the Employment
Period with all applicable policies, rules and regulations of the Company,
including, without limitation, the Company’s Code of Ethics and the Company’s
policy regarding trading Common Stock, as each is in effect from time to time
during the Employment Period.
     3. Term. Unless sooner terminated pursuant to Section 5 of this Agreement,
the Executive’s Employment Period under this Agreement shall be a continuous
period of two (2) years, such that on any given date thereafter, the Executive’s
Employment Period shall always be two (2) years from the date in question.
     4. Compensation and Benefits.

3



--------------------------------------------------------------------------------



 



          4.1. Base Salary. As compensation for his services to the Company, the
Company shall pay to the Executive an annual base salary (“Base Salary”) of
(a) the amount specified as Base Salary in the Prior Agreement, through
December 31, 2001, and (b) $225,000.00, beginning January 1, 2002 and until the
Date of Termination. The Board of Directors (or a committee thereof), in its
discretion, may increase the Base Salary based upon relevant circumstances. The
Base Salary shall be payable in equal semimonthly installments or in accordance
with the Company’s established policy, subject only to such payroll and
withholding deductions as may be required by law and other deductions applied
generally to employees of the Company for insurance and other employee benefit
plans. For all purposes under this Agreement, the Executive’s Base Salary shall
include any amount which is deferred under any nonqualified plan or arrangement.
          4.2. Annual Bonus. In addition to the Base Salary, the Executive shall
be awarded, for each fiscal year until the Date of Termination, an annual bonus
(either pursuant to a bonus or incentive plan or program of the Company or
otherwise) in an amount to be determined by the Board of Directors (or a
committee thereof) in its sole discretion (“Annual Bonus”). The Annual Bonus
shall be based upon a targeted percentage (initially 80%) of the Executive’s
Base Salary each year, and the Board of Directors (or a committee thereof) shall
determine each year, in its sole discretion, the amount of the targeted
percentage and may adjust such percentage (upward or downward) in its sole
discretion. Each such Annual Bonus shall be payable at a time to be determined
by the Board of Directors (or a committee thereof) in its sole discretion. For
all purposes under this Agreement, the Executive’s Annual Bonus shall include
any amount which is deferred under any nonqualified plan or arrangement.
          4.3. Vacation. Commencing on the Effective Date and continuing until
the Date of Termination, for each full calendar year that this Agreement is in
effect, the Executive shall be entitled to four (4) weeks paid vacation
(“Vacation Time”). For any partial calendar year during which this Agreement is
in effect, the amount of vacation time to which the Executive is entitled shall
be prorated. Vacation Time must be taken during the calendar year in which it
accrued and will be forfeited at the end of the calendar year if not used.
          4.4. Automobile Allowance. Until the Date of Termination, the
Executive shall receive an automobile allowance of $600.00 per month
(“Automobile Allowance”). The Board of Directors (or a committee thereof), in
its discretion, may increase the Automobile Allowance based upon relevant
circumstances.
          4.5. Club Membership Dues. Until the Date of Termination, the
Executive shall receive an amount per month equal to the monthly membership dues
(i.e., the regular membership fee, and not incidental or ancillary charges such
as food, beverages, rentals, coaching, training, supplies, therapy, spa, etc.)
which the Executive pays for one club or organization of Executive’s choice.
          4.6. Incentive, Savings, Retirement and Stock Plans. The Executive
shall participate in and be eligible to receive all benefits under all executive
incentive, savings, retirement and stock (including any stock option, restricted
stock, phantom stock and other stock rights) plans and programs currently
maintained or hereinafter established by the Company for the

4



--------------------------------------------------------------------------------



 



benefit of its executive officers and/or employees (collectively “Compensation
Plans”). The Executive’s participation in all such Plans shall be governed by
the terms and provisions of each such Plan.
          4.7. Welfare Benefit Plans. The Executive and/or the Executive’s
family, as the case may be, shall be eligible to participate in and shall
receive all benefits under each welfare benefit plan of the Company currently
maintained or hereinafter established by the Company for the benefit of its
employees. Such welfare benefit plans may include, without limitation, medical,
dental, vision, disability, group life, accidental death and travel accident
insurance plans and programs (collectively “Welfare Plans”). The Executive’s
and/or the Executive’s family’s participation in the Welfare Plans shall be
subject to the terms and conditions of each Welfare Plan.
          4.8. Reimbursement of Expenses. The Executive may from time to time
until the Date of Termination incur various business expenses customarily
incurred by persons holding positions of like responsibility, including, without
limitation, travel, entertainment and similar expenses incurred for the benefit
of the Company. Subject to the Company’s policy regarding the reimbursement of
such expenses as in effect from time to time during the Employment Period, which
does not necessarily allow reimbursement of all such expenses, the Company shall
reimburse the Executive for such expenses from time to time, at the Executive’s
request, and the Executive shall account to the Company for all such expenses.
     5. Termination.
          5.1. Death. This Agreement shall terminate automatically upon the
death of the Executive.
          5.2. Disability. The Company may terminate this Agreement, upon
written notice to the Executive delivered in accordance with Sections 5.6 and
12.1 hereof, upon the Disability of the Executive.
          5.3. Cause. The Company may terminate this Agreement, upon written
notice to the Executive delivered in accordance with Sections 5.6 and 12.1
hereof, for Cause. For purposes of this Agreement, “Cause” means (a) the
conviction of the Executive for a felony, (b) the Executive’s willful refusal,
without proper legal cause, to perform his duties and responsibilities as
contemplated in this Agreement, or (c) the Executive’s willfully engaging in
activities which (1) constitute a breach of any term of this Agreement, the
Company’s Code of Ethics, the Company’s policies regarding trading Common Stock
or reimbursement of business expenses or any other applicable policies, rules or
regulations of the Company or (2) result in a material injury to the business,
condition (financial or otherwise), results of operations or prospects of the
Company or its Affiliates (as determined in good faith by the Board of Directors
of the Company or a committee thereof). For purposes of the definition of
“Cause,” no act or failure to act shall be considered “willful” unless it is
done, or omitted to be done, in bad faith without reasonable belief that the
action or omission was in the best interests of the Company.
          5.4. Without Cause. The Company may terminate this Agreement Without
Cause, upon written notice to the Executive delivered in accordance with
Sections 5.6 and 12.1

5



--------------------------------------------------------------------------------



 



hereof. For purposes of this Agreement, the Executive will be deemed to have
been terminated “Without Cause” if the Executive is terminated by the Company
for any reason other than Cause, Disability or Death.
          5.5. Good Reason. The Executive may terminate this Agreement for Good
Reason, upon written notice to the Company delivered in accordance with
Sections 5.6 and 12.1 hereof. For purposes of this Agreement, “Good Reason”
means (a) the assignment to the Executive of any duties inconsistent in any
respect with the Executive’s duties or responsibilities as contemplated in this
Agreement, (b) any other action by the Company which results in a diminishment
in the Executive’s position (including status, offices, titles and reporting
requirements), authority, duties or responsibilities, (c) any breach by the
Company of any of the provisions of this Agreement, (d) requiring the Executive
to relocate permanently to any office or location other than the
Phoenix-Scottsdale metropolitan area, without his consent, or (e) any reduction,
or attempted reduction, at any time during the Employment Period, of the Base
Salary or of any of the compensation or benefits described in Section 4 of this
Agreement (provided, however, that any change in the target percentage for the
Annual Bonus, any change in the Company’s reimbursement policies, or any change
in any Compensation Plans or Welfare Plans, which affects a majority of the
employees covered by those policies or plans, shall not be considered “Good
Reason”).
          5.6. Notice of Termination. Any termination of this Agreement by the
Company for Cause, Without Cause or as a result of the Executive’s Disability,
or by the Executive for Good Reason, shall be communicated by Notice of
Termination to the other party hereto given in accordance with this Agreement.
For purposes of this Agreement, a “Notice of Termination” means a written notice
which (a) indicates the specific termination provision in this Agreement relied
upon, (b) sets forth in reasonable detail the facts and circumstances claimed to
provide a basis for termination of the Executive’s employment under the
provision so indicated, and (c) specifies the termination date, if such date is
other than the date of receipt of such notice (which termination date shall not
be more than fifteen (15) days after the giving of such notice).
     6. Obligations of Company Upon Termination.
          6.1. Cause, Other than Good Reason. If this Agreement is terminated
either by the Company for Cause or by the Executive for any reason other than
Good Reason, the Company shall pay to the Executive, in a lump sum cash payment
within thirty (30) days after the Date of Termination, the aggregate of the
Executive’s Base Salary (as in effect on the Date of Termination) owing as of
the Date of Termination, if not theretofore paid, and, in the case of
compensation previously deferred by the Executive, all amounts of such
compensation previously deferred and not yet paid by the Company (unless such
payment is inconsistent with the terms of any payment election made by the
Executive with respect to such deferred compensation). The Company also shall,
promptly upon submission by the Executive of supporting documentation, pay or
reimburse to the Executive any costs and expenses (and moving and relocation
expenses, if otherwise agreed to by the Company) paid or incurred by the
Executive which would have been payable under Section 4.8 of this Agreement if
the Executive’s employment had not terminated.

6



--------------------------------------------------------------------------------



 



               All other obligations of the Company and rights of the Executive
hereunder shall terminate effective as of the Date of Termination; provided,
however, that the Executive’s rights under any Compensation Plan or Welfare Plan
shall be governed by the terms and provisions of each such plan and are not
necessarily severed on the Date of Termination.
          6.2. Death or Disability.
               (a) Subject to the provisions of this Section 6.2, if this
Agreement is terminated as a result of the Executive’s death or Disability, the
Company shall pay to the Executive or his estate, in a lump sum cash payment
within thirty (30) days after the Date of Termination, the greater of (1) that
portion of the Executive’s Base Salary (as in effect on the Date of Termination)
owing in respect of the balance of the Employment Period pursuant to Section 3
hereof or (2) the Executive’s Base Salary (as in effect on the Date of
Termination). The Company may purchase insurance to cover all or any part of the
obligation contemplated in the foregoing sentence, and the Executive agrees to
submit to a physical examination to facilitate the procurement of such
insurance. The Company also shall, promptly upon submission by the Executive of
supporting documentation, pay or reimburse to the Executive any costs and
expenses (and moving and relocation expenses, if otherwise agreed to by the
Company) paid or incurred by the Executive which would have been payable under
Section 4.8 of this Agreement if the Executive’s employment had not terminated.
The Company shall continue providing medical, dental, and/or vision coverage to
the Executive and/or the Executive’s family, at least equal to that which would
have been provided to them under Section 4.7 if the Executive’s employment had
not terminated, until the earlier of (1) the date the Executive becomes eligible
for any other medical, dental, or vision coverage (whether or not equal to that
provided by the Company) provided by any other employer or (2) the fifth
anniversary of the Executive’s Date of Termination. Notwithstanding the
foregoing, such coverage shall cease immediately if the Executive violates any
of the applicable provisions of Article 11.
               (b) Whenever compensation is payable to the Executive hereunder
during a period in which he is partially or totally disabled, and such
Disability would (except for the provisions hereof) entitle the Executive to
Disability income or salary continuation payments from the Company according to
the terms of any plan or program presently maintained or hereafter established
by the Company, the Disability income or salary continuation paid to the
Executive pursuant to any such plan or program shall be considered a portion of
the payment to be made to the Executive pursuant to this Section 6.2 and shall
not be in addition hereto. If Disability income is payable directly to the
Executive by an insurance company under the terms of an insurance policy paid
for by the Company, the amounts paid to the Executive by such insurance company
shall be considered a portion of the payment to be made to the Executive
pursuant to this Section 6.2 and shall not be in addition hereto.
          6.3. Good Reason; Without Cause. If this Agreement is terminated
either by the Executive for Good Reason or by the Company Without Cause:
               (a) the Company shall pay to the Executive, in a lump sum cash
payment within thirty (30) days after the Date of Termination, the aggregate of
the following amounts:

7



--------------------------------------------------------------------------------



 



                    (1) if not theretofore paid, the Executive’s Base Salary (as
in effect on the Date of Termination) through the Date of Termination;
                    (2) an amount equal to the largest Annual Bonus paid to the
Executive out of the last three (3) fiscal years preceding the Date of
Termination; and
                    (3) in the case of compensation previously deferred by the
Executive, all amounts of such compensation previously deferred and not yet paid
by the Company (unless such payment is inconsistent with the terms of any
payment election made by the Executive with respect to such deferred
compensation).
               (b) the Company shall, promptly upon submission by the Executive
of supporting documentation, pay or reimburse to the Executive any costs and
expenses (and moving and relocation expenses, if otherwise agreed to by the
Company) paid or incurred by the Executive which would have been payable under
Section 4.8 of this Agreement if the Executive’s employment had not terminated;
               (c) the Company shall continue providing medical, dental, and/or
vision coverage to the Executive and/or the Executive’s family, at least equal
to that which would have been provided to them under Section 4.7 if the
Executive’s employment had not terminated, until the earlier of (1) the date the
Executive becomes eligible for any other medical, dental, or vision coverage
(whether or not equal to that provided by the Company) provided by any other
employer or (2) the fifth anniversary of the Executive’s Date of Termination;
provided that such coverage shall cease immediately if the Executive violates
any of the applicable provisions of Article 11; and
               (d) the Company shall pay to the Executive, in equal semi-monthly
installments, the greater of (1) that portion of the Executive’s Base Salary (as
in effect on the Date of Termination) owing, in respect of the balance of the
Employment Period pursuant to Section 3 hereof or (2) the Executive’s Base
Salary (as in effect on the Date of Termination); provided that such payments
shall cease immediately if the Executive violates any applicable provision of
Article 11.
          6.4. Change in Control. If (a) this Agreement is terminated either by
the Executive for Good Reason or by the Company Without Cause and (b) a Change
in Control of the Company has occurred within the two (2) year period preceding,
or within the one (1) year period following, the Date of Termination, then, in
addition to the obligations of the Company set forth in Section 6.3 hereof, the
Company shall pay to the Executive, in a lump sum cash payment within thirty
(30) days after the Date of Termination, two (2) times the sum of (x) the
Executive’s Base Salary (as in effect on the Date of Termination or such higher
rate as may have been in effect at any time during the ninety (90) day period
preceding the Date of Termination) and (y) the Annual Bonus paid to the
Executive for the last full fiscal year. The rights given to the Executive
herein do not apply to the Change of Control of the Company which occurred when
Apollo Advisors, L.P. and The Blackstone Group acquired the Common Stock of
Laidlaw Transportation, Inc.
     7. Executive’s Obligation to Avoid Conflicts of Interest.

8



--------------------------------------------------------------------------------



 



          7.1. In keeping with the Executive’s fiduciary duties to the Company,
the Executive agrees that he shall not knowingly become involved in a conflict
of interest with the Company, or upon discovery thereof, allow such a conflict
to continue. The Executive further agrees to disclose to the Company, promptly
after discovery, any facts or circumstances which might involve a conflict of
interest with the Company.
          7.2. The Company and the Executive recognize that it is impossible to
provide an exhaustive list of actions or interests which constitute a “conflict
of interest.” Moreover, the Company and the Executive recognize that there are
many borderline situations. In some instances, full disclosure of facts by the
Executive to the Company is all that is necessary to enable the Company to
protect its interests. In others, if no improper motivation appears to exist and
the Company’s interests have not suffered, prompt elimination of the outside
interest will suffice. In still others, it may be necessary for the Company to
terminate the employment relationship. The Company and the Executive agree that
the Company’s determination as to whether or not a conflict of interest exists
shall be conclusive. The Company reserves the right to take such action as, in
its judgment, will end the conflict of interest.
          7.3. In this connection, it is agreed that any direct or indirect
interest in, connection with or benefit from any outside activities,
particularly commercial activities, which interest might in any way adversely
affect the Company or its Affiliates, involves a possible conflict of interest.
Circumstances in which a conflict of interest on the part of the Executive would
or might arise, and which should be reported immediately to the Company,
include, but are not limited to, the following:
               (a) Ownership of a material interest in any lender, supplier,
contractor, subcontractor, customer or other entity with which the Company does
business.
               (b) Acting in any capacity, including director, officer, partner,
consultant, employee, distributor, agent or the like, for any lender, supplier,
contractor, subcontractor, customer or other entity with which the Company does
business.
               (c) Acceptance, directly or indirectly, of payments, services or
loans from a lender, supplier, contractor, subcontractor, customer or other
entity with which the Company does business, including, without limitation,
gifts, trips, entertainment or other favors of more than a nominal value, but
excluding loans from publicly held insurance companies and commercial or savings
banks at market rates of interest.
               (d) Use of information or facilities to which the Executive has
access in a manner which will be detrimental to the Company’s interests, such as
use for the Executive’s own benefit of know-how or information developed through
the Company’s business activities.
               (e) Disclosure or other misuse of information of any kind
obtained through the Executive’s connection with the Company.

9



--------------------------------------------------------------------------------



 



          (f) Acquiring or trading in, directly or indirectly, other properties
or interests connected with the design or marketing of products or services
designed or marketed by the Company.
     8. Executive’s Confidentiality Obligation.
         8.1. The Executive hereby acknowledges, understands and agrees that all
Confidential Information is the exclusive and confidential property of the
Company and its Affiliates which shall at all times be regarded, treated and
protected as such in accordance with this Section 8. The Executive acknowledges
that all such Confidential Information is in the nature of a trade secret.
         8.2. For purposes of this Agreement, “Confidential Information” means
information, that is used in the business of the Company or its Affiliates and
(a) is proprietary to, about or created by the Company or its Affiliates,
(b) gives the Company or its Affiliates some competitive business advantage or
the opportunity of obtaining such advantage or the disclosure of which could be
detrimental to the interests of the Company or its Affiliates, (c) is designated
as Confidential Information by the Company or its Affiliates, is known by the
Executive to be considered confidential by the Company or its Affiliates, or
from all the relevant circumstances should reasonably be assumed by the
Executive to be confidential and proprietary to the Company or its Affiliates,
or (d) is not generally known by non-Company personnel. Such Confidential
Information includes, without limitation, the following types of information and
other information of a similar nature (whether or not reduced to writing or
designed as confidential):
                  (a) Internal personnel and financial information of the
Company or its Affiliates, vendor information (including vendor characteristics,
services, prices, lists and agreements), purchasing and internal cost
information, internal service and operational manuals, and the manner and
methods of conducting the business of the Company or its Affiliates;
                  (b) Marketing and development plans, price and cost data,
price and fee amounts, pricing and billing policies, quoting procedures,
marketing techniques, forecasts and forecast assumptions and volumes, and future
plans and potential strategies (including, without limitation, all information
relating to any acquisition prospect and the identity of any key contact within
the organization of any acquisition prospect) of the Company or its Affiliates
which have been or are being discussed;
                  (c) Names of customers and their representatives, contracts
(including their contents and parties), customer services, and the type,
quantity, specifications and content of products and services purchased, leased,
licensed or received by customers of the Company or its Affiliates; and
                  (d) Confidential and proprietary information provided to the
Company or its Affiliates by any actual or potential customer, government agency
or other third party (including businesses, consultants and other entities and
individuals).

10



--------------------------------------------------------------------------------



 



         8.3. As a consequence of the Executive’s acquisition or anticipated
acquisition of Confidential Information, the Executive shall occupy a position
of trust and confidence with respect to the affairs and business of the Company
and its Affiliates. In view of the foregoing, and of the consideration to be
provided to the Executive, the Executive agrees that it is reasonable and
necessary that the Executive make each of the following covenants:
                  (a) At any time during the Employment Period and thereafter,
the Executive shall not disclose Confidential Information to any person or
entity, either inside or outside of the Company, other than as necessary in
carrying out his duties and responsibilities as set forth in Section 2 hereof,
without first obtaining the Company’s prior written consent (unless such
disclosure is compelled pursuant to court orders or subpoena, and at which time
the Executive shall give notice of such proceedings to the Company).
                  (b) At any time during the Employment Period and thereafter,
the Executive shall not use, copy or transfer Confidential Information other
than as necessary in carrying out his duties and responsibilities as set forth
in Section 2 hereof, without first obtaining the Company’s prior written
consent.
                  (c) On the Date of Termination, the Executive shall promptly
deliver to the Company (or its designee) all written materials, records and
documents made by the Executive or which came into his possession prior to or
during the Employment Period concerning, the business or affairs of the Company
or its Affiliates, including, without limitation, all materials containing
Confidential Information.
     9. Disclosure of Information, Ideas, Concepts, Improvements, Discoveries
and Inventions. Consistent with the Executive’s fiduciary duties to the Company,
the Executive agrees that during his employment by the Company, the Executive
shall promptly disclose in writing to the Company all information, ideas,
concepts, improvements, discoveries and inventions, which are conceived,
developed, made or acquired by the Executive, either individually or jointly
with others, and which relate to the business, products or services of the
Company or its Affiliates, irrespective of whether the Executive used the
Company’s time or facilities and irrespective of whether such information, idea,
concept, improvement, discovery or invention was conceived, developed,
discovered or acquired by the Executive on the job, at home, or elsewhere. This
obligation extends to all types of information, ideas and concepts, including,
information, ideas and concepts relating to new types of services, corporate
opportunities, acquisition prospects, the identity of key representatives within
acquisition prospect organizations, prospective names or service marks for the
Company’s business activities, and the like.
     10. Ownership of Information, Ideas, Concepts, Improvements, Discoveries
and all Original Works of Authorship.
          10.1. All information, ideas, concepts, improvements, and discoveries
which are conceived, made, developed or acquired by the Executive or which are
disclosed or made known to the Executive, individually or in conjunction with
others, during the Executive’s employment by the Company and which relate to the
business, products or services of the Company or its Affiliates (including,
without limitation, all such information relating to corporate opportunities,
research,

11



--------------------------------------------------------------------------------



 




financial and sales data, pricing and trading terms, evaluations, opinions,
interpretations, acquisition prospects, the identity of customers or their
requirements, the identity of key contacts within the customers’ organizations
or within the organization of acquisition prospects, marketing and merchandising
techniques, and prospective names and service marks) are and shall be the sole
and exclusive property of the Company. Furthermore, all drawings, memoranda,
notes, records, files, correspondence, manuals, models, specifications, computer
programs, maps and all other writings or materials of any type embodying any of
such information, ideas, concepts, improvements, and discoveries are and shall
be the sole and exclusive property of the Company.
          10.2. In particular, the Executive hereby specifically sells, assigns,
transfers and conveys to the Company all of his worldwide right, title and
interest in and to all such information, ideas, concepts, improvements, and
discoveries, and any United States or foreign applications therefor. The
Executive shall assist the Company and its nominee at all times and in all
manners, during the Employment Period and thereafter, in the protection of such
information, ideas, concepts, improvements, or discoveries.
          10.3. In the event the Executive creates, during the Employment
Period, any original work of authorship fixed in any tangible medium of
expression which is the subject matter of copyright such as videotapes, written
presentations on acquisitions, computer programs, drawings, maps, architectural
renditions, models, manuals, brochures or the like relating to the Company’s
business products or services, whether such work is created solely by the
Executive or jointly with others, the Company shall be deemed the author of such
work if the work is prepared by the Executive within the scope of his
employment; or, if the work is not prepared by the Executive within the scope of
his employment but is specially ordered by the Company as a contribution to a
collective work, as a part of a motion picture or other audiovisual work, as a
translation, as a supplementary work, as a compilation or as an instructional
text, then the work shall be considered to be a work made for hire, and the
Company shall be the author of such work. If such work is neither prepared by
the Executive within the scope of his employment nor a work specially ordered
and deemed to be a work made for hire, then the Executive hereby agrees to sell,
transfer, assign and convey, and by these presents, does sell, transfer, assign
and convey, to the Company all of the Executive’s worldwide right, title and
interest in and to such work and all rights of copyright therein. The Executive
agrees to assist the Company and its Affiliates, at all times, during the
Employment Period and thereafter, in the protection of the Company’s worldwide
right, title and interest in and to such work and all rights of copyright
therein, which assistance shall include, but shall not be limited to, the
execution of all documents requested by the Company or its nominee and the
execution of all lawful oaths and applications for registration of copyright in
the United States and foreign countries.
     11. Executive’s Non-Competition and Non-Solicitation Obligations.
          11.1. (a) Until the Date of Termination, the Executive shall not,
acting alone or in conjunction with others, directly or indirectly, engage,
participate, invest, accept employment or render services as a principal,
director, officer, agent, employee, employer, consultant or in any other
individual or representative capacity in or with any business which competes,
directly or indirectly, with the Company’s business in any of the business
territories in which the Company or any of its Affiliates is presently or from
time to time during the Employment Period conducting

12



--------------------------------------------------------------------------------



 




business, or take any action inconsistent with the fiduciary relationship of an
employee to his employer; provided, however, that the beneficial ownership by
the Executive of up to three (3) percent of the Voting Stock of any corporation
subject to the periodic reporting requirements of the Exchange Act shall not
violate this Section 11.1(a).
                  (b) In addition to the other obligations agreed to by the
Executive in this Agreement, the Executive agrees that until the Date of
Termination, he shall not, directly or indirectly, (1) induce, entice or solicit
any employee of the Company to leave his employment, (2) contact, communicate or
solicit any customer or acquisition prospect of the Company derived from any
customer list, customer lead, mail, printed matter or other information secured
from the Company or its present or past employees (other than in connection with
the performance of his services for the Company in accordance with Section 2 of
this Agreement), or (3) in any other manner use any customer lists or customer
leads, mail, telephone numbers, printed material or other information of the
Company relating thereto (other than in connection with the performance of his
services for the Company in accordance with Section 2 of this Agreement).
          11.2. (a) If this Agreement is terminated either by the Company for
Cause or by the Executive for any reason other than Good Reason, then for a
period of three (3) years following the Date of Termination, the Executive shall
not, acting alone or in conjunction with others, directly or indirectly, engage,
participate, invest, accept employment, or render services as a principal,
director, officer, agent, employee, employer, consultant or in any other
individual or representative capacity in or with any business which competes,
directly or indirectly, with the Company’s business and which is located in any
of the business territories in which the Company or any of its Affiliates is
presently or at the Date of Termination conducting business, or take any action
inconsistent with the fiduciary relationship of an employee to his employer;
provided, however, that the beneficial ownership by the Executive of up to three
(3) percent of the Voting Stock of any corporation subject to the periodic
reporting requirements of the Exchange Act shall not violate this
Section 11.2(a).
                  (b) In addition to the other obligations agreed to by the
Executive in this Agreement, the Executive agrees that if this Agreement is
terminated either by the Company for Cause or by the Executive for any reason
other than Good Reason, then for a period of three (3) years following the Date
of Termination, he shall not, directly or indirectly, (1) induce, entice or
solicit any employee of the Company to leave his employment, (2) contact,
communicate or solicit any customer or acquisition prospect of the Company
derived from any customer list, customer lead, mail, printed matter or other
information secured from the Company or its present or past employees, or (3) in
any other manner use any customer lists or customer leads, mail, telephone
numbers, printed material or other information of the Company relating thereto.
          11.3. (a) If this Agreement is terminated either by the Executive for
Good Reason or by the Company Without Cause, provided that no Change in Control
of the Company has occurred during the two (2) year period preceding or within
the one (1) year period following the Date of Termination then, for a period of
one (1) year following the Date of Termination, the Executive shall not, acting
alone or in conjunction with others, directly or indirectly, engage,
participate, invest, accept employment, or render services as a principal,
director, officer, agent, employee, employer, consultant, or in any other
individual or representative capacity in or with any

13



--------------------------------------------------------------------------------



 



business which competes, directly or indirectly, with the Company’s business and
which is located in any of the business territories in which the Company or any
of its Affiliates is presently or at the Date of Termination conducting
business, or take any action inconsistent with the fiduciary relationship of an
employee to his employer; provided, however, that the beneficial ownership by
the Executive of up to three (3) percent of the Voting Stock of any corporation
subject to the periodic reporting requirements of the Exchange Act shall not
violate this Section 11.3(a).
                  (b) In addition to the other obligations agreed to by the
Executive in this Agreement, the Executive agrees that if this Agreement is
terminated either by the Executive for Good Reason or by the Company Without
Cause, provided that no Change in Control of the Company has occurred during the
two (2) year period preceding or within the one (1) year period following the
Date of Termination, then for a period of one (1) year following the Date of
Termination, he shall not, directly or indirectly, (1) induce, entice or solicit
any employee of the Company to leave his employment, (2) contact, communicate or
solicit any customer or acquisition prospect of the Company derived from any
customer list, customer lead, mail, printed matter or other information secured
from the Company or its present or past employees, or (3) in any other manner
use any customer lists or customer leads, mail, telephone numbers, printed
material or other information of the Company relating thereto.
          11.4. If this Agreement is terminated (a) either by the Executive for
Good Reason or by the Company Without Cause and (b) a Change in Control of the
Company has occurred during the two (2) year period preceding, or the one
(1) year period following, the Date of Termination, or if this Agreement is
terminated, as a result of the Executive’s Disability, then the Executive shall
not be subject to any obligations under this Section 11.
     12. Miscellaneous.
          12.1. Notices. All notices and other communications required or
permitted hereunder or necessary or convenient in connection herewith shall be
in writing and shall be deemed to have been given when delivered by hand or
mailed by registered or certified mail, return receipt requested, as follows
(provided that notice of a change of address shall be deemed given only when
received):
If to the Company:
Allied Waste Industries, Inc.
15880 North Greenway Hayden Loop, Suite 100
Scottsdale, Arizona 85260
If to the Executive:
John S. Quinn
[Redacted]

14



--------------------------------------------------------------------------------



 



or to such other names or addresses as the Company or the Executive, as the case
may be, shall designate by notice to the other party hereto in the manner
specified in this Section 12.1.
          12.2. Waiver of Breach. The waiver by any party hereto of a breach of
any provision of this Agreement shall neither operate nor be construed as a
waiver of any subsequent breach by any party.
          12.3. Assignment. This Agreement shall be binding upon and inure to
the benefit of the Company, its successors, legal representatives and assigns,
and upon the Executive, his heirs, executors, administrators, legal
representatives and assigns; provided, however, the Executive agrees that his
rights and obligations hereunder are personal to him and may not be assigned
without the express written consent of the Company.
          12.4. Entire Agreement, No Oral Amendments. This Agreement, together
with any schedule or exhibit attached hereto and any document, policy, rule or
regulation referred to herein, replaces and merges all previous agreements and
discussions relating to the same or similar subject matter between the Executive
and the Company and constitutes the entire agreement between the Executive and
the Company with respect to the subject matter of this Agreement. This Agreement
may not be modified in any respect by any verbal statement, representation or
agreement made by any employee, officer, or representative of the Company or by
any written agreement unless signed by an officer of the Company who is
expressly authorized by the Company to execute such document.
          12.5. Enforceability. If any provision of this Agreement or
application thereof to anyone or under any circumstances shall be determined to
be invalid or unenforceable, such invalidity or unenforceability shall not
affect any other provisions or applications of this Agreement which can be given
effect without the invalid or unenforceable provision or application.
          12.6. Jurisdiction, Venue. The laws of the State of Arizona shall
govern the interpretation, validity and effect of this Agreement without regard
to the place of execution or the place for performance thereof, and the Company
and the Executive agree that the courts situated in Maricopa County, Arizona
shall have personal jurisdiction over the Company and the Executive to hear all
disputes arising under this Agreement. This Agreement is to be at least
partially performed in Maricopa County, Arizona, and as such, the Company and
the Executive agree that venue shall be proper with the courts in Maricopa
County, Arizona to hear such disputes. In the event either the Company or the
Executive is not able to effect service of process upon the other party hereto
with respect to such disputes, the Company and the Executive expressly agree
that the Secretary of State for the State of Arizona shall be an agent of the
Company and/or the Executive to receive service of process on behalf of the
Company and/or the Executive with respect to such disputes.
          12.7. Injunctive Relief. The Company and the Executive agree that a
breach of any term of this Agreement by the Executive would cause irreparable
damage to the Company and that, in the event of such breach, the Company shall
have, in addition to any and all remedies of law, the right to any injunction,
specific performance and other equitable relief to prevent or to redress the
violation of the Executive’s duties or responsibilities hereunder.

15



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the undersigned, intending to be early bound, have
executed this Agreement as of the date first written above.

     
 
  ALLIED WASTE INDUSTRIES, INC.  
 
  By                                        
 
       Title                                        

“Company”

     
 
                                          
John S. Quinn

“Executive”

16